  Case 1:21-cv-21417-FAM Document 1-2 Entered on FLSD Docket 04/13/2021 Page 1 of 9


                                                                                                        David M. Hawthorne
                                                                                               110 SE 6th Street, Suite 2600
                                                                                              Fort Lauderdale, Florida 33301
                                                                                        David.Hawthorne@lewisbrisbois.com
                                                                                                       Direct: 954.828.0376




     April 9, 2021

     Via email to: andrew@akerswoodslaw.com
     Via FedEx to:

     Andrew Woods
     Akers & Woods, LLC
     2839 Cherokee Street NW
     Kennesaw, GA 30144


              Re:       Notice of Termination of Subscription Agreement
                        Our Client: Venus Concept USA Inc.

     Dear Mr. Woods:

             Please be advised that this Law Firm has been retained to legally represent Venus Concept
     USA Inc. (“Client”) with respect to any and all of its claims against Atlanta Health MedSpa,LLC
     (“Atlanta Health”) and its Director, Phillip Wofford (“Wofford”) and Mark Sentell (“Sentell”)
     (collectively, the “Defaulting Parties”), arising out of, among other things, the following agreement
     entered into and executed by and between our Client and Atlanta Health, which was personally
     guaranteed by Wofford and Sentell: that certain December 5, 2018 “Subscription Agreement,”
     agreement #000100269 (the “Subject Agreement”). A true and correct copy of the Subject Agreement
     is attached to and included within this Correspondence.

            This Correspondence shall serve as our Client’s notice of termination of the Subject
     Agreement, effective immediately. Since July 26, 2019 through and including the present, the
     Defaulting Parties have been in continuing, unremedied default of their payment obligations under
     the Subject Agreement. As mentioned above, Sentell and Wofford personally guaranteed the
     performance of Atlanta Health’s payment obligations under the Subject Agreement; and, as such, are
     personally liable to our Client for the performance of same.

            As of the date of this Notice, the Defaulting Parties owe our Client a total of one hundred
     twenty thousand one hundred twenty four and 78/100 ($120,124.78) dollars, consisting of the
     remaining value of the contract, plus interest due on all amounts past due at a rate of 18% compounded
     monthly which has accrued since July 26, 2019.




ARIZONA • CALIFORNIA • COLORADO • CONNECTICUT • DELAWARE • FLORIDA • GEORGIA • ILLINOIS • INDIANA • KANSAS • KENTUCKY • LOUISIANA
MARYLAND • MASSACHUSETTS • MINNESOTA • MISSOURI • NEVADA • NEW JERSEY • NEW MEXICO • NEW YORK • NORTH CAROLINA
OHIO • OREGON • PENNSYLVANIA • RHODE ISLAND • TEXAS • UTAH • VIRGINIA • WASHINGTON • WASHINGTON D.C. • WEST VIRGINIA
     4816-9765-0148.1
                                                         EXHIBIT "B"
Case 1:21-cv-21417-FAM Document 1-2 Entered on FLSD Docket 04/13/2021 Page 2 of 9

 Andrew Woods
 4/9/2021




        The Defaulting Parties’ failure to make the aforementioned payments constitutes an event of
 “Default” under the Subject Agreement. Therefore, our Client hereby exercises its right to terminate
 the Subject Agreement under Section 13 of same and demands that the Defaulting Parties pay the
 amount remaining on the contract, including interest, due under the Subject Agreement.

        Nothing contained herein shall be construed as a waiver of our Client’s rights and remedies
 available at law or in equity. No attempted partial payment by Sentell, Wofford and/or Atlanta Health,
 or acceptance of a partial payment by our Client, constitutes a waiver of our Client’s rights, remedies,
 or recourse under the Subject Agreement, at law, or in equity.

          Accordingly, a demand is hereby made that the Defaulting Parties remit payment of the
 amount demanded above within twenty-four (24) hours from the date of your receipt of this
 correspondence. Payment must be made payable to Venus Concept USA Inc. and delivered to Venus
 Concept, c/o David M. Hawthorne, Esq., 110 SE 6th St, Ste 2600, Fort Lauderdale, Florida 33301. If
 the full amount due and owing is not timely and fully paid, our Client will have no other choice than
 to commence litigation against Sentell, Wofford, and Atlanta Health in Florida, in which it will seek
 the recovery of any and all legal and equitable remedies it may be entitled to, including, but not
 necessarily limited to, damages, interest, attorneys’ fees, and costs. All rights, remedies, interests,
 and claims are hereby expressly reserved.

          Thank you for your prompt attention to this matter.

                                                    Respectfully yours,

                                                    /s/ David M. Hawthorne

                                                    David M. Hawthorne of
                                                    LEWIS BRISBOIS BISGAARD &
                                                    SMITH LLP

 DMH




                                 LEWIS BRISBOIS BISGAARD & SMITH LLP
                                          www.lewisbrisbois.com


 4816-9765-0148.1
Case 1:21-cv-21417-FAM Document 1-2 Entered on FLSD Docket 04/13/2021 Page 3 of 9
Case 1:21-cv-21417-FAM Document 1-2 Entered on FLSD Docket 04/13/2021 Page 4 of 9
                        Case 1:21-cv-21417-FAM Document 1-2 Entered on FLSD Docket 04/13/2021 Page 5 of 9




Carmen Hurtado


Operations Controller


12/06/18
Case 1:21-cv-21417-FAM Document 1-2 Entered on FLSD Docket 04/13/2021 Page 6 of 9
Case 1:21-cv-21417-FAM Document 1-2 Entered on FLSD Docket 04/13/2021 Page 7 of 9
Case 1:21-cv-21417-FAM Document 1-2 Entered on FLSD Docket 04/13/2021 Page 8 of 9
Case 1:21-cv-21417-FAM Document 1-2 Entered on FLSD Docket 04/13/2021 Page 9 of 9
